Title: To George Washington from Brigadier General William Woodford, 2 September 1778
From: Woodford, William
To: Washington, George


          
            Dr Genl
            Camp [White Plains] 2d Septr 1778.
          
          I cannot see any valuable purpose that would be answer’d by an attack upon New York,
            which we could not keep after we had gain’d it, without a superiority by Water.
          Was the Commissary able to supply us with Bread for such a March, I would advise
            against moveing the greatest part of this Army to the Eastward in the present situation
            of affairs, but would recommend it to your Excellency to waite a few Days before any
            Capital Step is taken—& in the mean time to put two or three Brigades in motion
            for the Eastward. with much respect I am Your Excellencys Most Obedt Servt
          
            Wm Woodford
          
          
        